EXHIBIT32.1 Certification Pursuant To Section906 of the Sarbanes-Oxley Act Of 2002 (Subsections(A) And (B)Of Section1350, Chapter63 of Title18, United States Code) Pursuant to section906 of the Sarbanes-Oxley Act of 2002 (subsections(a) and (b)of section1350, chapter63 of title18, United States Code), each of the undersigned officers of Majesco Entertainment Company and Subsidiary, (the “Company”), does hereby certify, to such officer’s knowledge, that: The Annual Report on Form10-K/A for the fiscal year ended October31, 2015 (the “Form10-K”) of the Company fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. s/ Barry Honig Barry Honig, Chief Executive Officer (Principal Executive Officer) Dated: February 26, 2016 /s/ John Stetson John Stetson, Chief Financial Officer (Principal Financial and Accounting Officer) Dated: February 26, 2016
